DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the longitudinal axis of the guide tube” in line 5. While the guide tube inherently has a longitudinal axis, applicant is requested to amend the claim to read “a longitudinal axis of the guide tube” for consistency purposes.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 recites “the at least one magnet of the guide tube” in lines 7-8. While it is clear that the at least one magnet of the guide tube refers back to the previously recited at least one of the plurality of magnets immovably fixed along a length of the longitudinal axis of the guide tube, applicant is requested to amend the limitation for consistency purposes. For example, to read “the at least one of the plurality of magnets immovably fixed along a length of the longitudinal axis of the guide tube”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “the object” in line 7. Claim 32 recites the limitation “the object” in line 3. Claim 32 depends from claim 31 which recites “an object” in line 1 and “an object” in line 5. It is unclear if “the object” of claims 31 and 32 refers back to the object of line 1 of claim 31 or of line 5 of claim 31 or if both of the objects of claim 31 are intended to be same objects. For the purposes of examination, the object of line 7 of claim 31, the object of line 3 of claim 32 and the object of line 5 of claim 31 is interpreted as the same object of line 1 of claim 31. Further, in claim 31, the preamble is directed to "a driving mechanism for driving an object", where the object is only claimed in function. However, in line 5, the claim recites "a carrier magnet coupled to an object", where the object is positively claimed as part of the claimed invention. As such it is unclear if the claim is directed to the sub-combination of the driving mechanism or if it is directed to the combination of the driving mechanism and the object being driven. Appropriate correction/clarification is required.
Claim 32 recites the limitation "the at least one of the plurality of magnets coupled to the guide tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the at least one of the plurality of magnets immovably fixed along a length of the longitudinal axis of the guide tube”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risk (US 3,376,527).
Regarding claim 31, Risk discloses a driving mechanism (9; Figs. 1-3) for driving an object (thin integral layer 23; Fig. 2) comprising: a plurality of magnets (disc-like magnetic slug 20, ring magnet 30) and a guide tube (shell 40), wherein at least one of the plurality of magnets (30) is immovably fixed along a length of the longitudinal axis of the guide tube (as magnet 30 is disposed within and fixedly attached to the interior surface of the shell 40 along a length of a longitudinal axis of the shell; Fig. 2; column  2, lines 56-59), wherein at least one of the plurality of magnets (20) comprises a carrier magnet (slug 20) coupled to an object (layer 23) and positioned within the guide tube (40; Fig. 2), and wherein a magnetic interaction (repulse reaction between like poles of magnets 20, 30; column 2, lines 22-35) between the at least one magnet of the guide tube (30) and the carrier magnet (20) is configured to drive the object (23) from an engaged position (position of 10, 20 and 23 in solid lines of Fig. 2) to a penetrating position (position of 10, 20 and 23 in dashed lines of Fig. 2; column 4, lines 8-51).
Regarding claim 32, Risk discloses wherein the magnetic interaction (repulse reaction) between the at least one of the plurality of magnets coupled to the guide tube (30) and the carrier magnet (20) is configured to be a magnetic repulse interaction for driving the object (23) from the engaged position to the penetrating position (column 2, lines 22-35).

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771